Exhibit 10.6

EXECUTIVE RETENTION AGREEMENT

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”), dated as of the 4 March
2013 (the “Effective Date”), is by and among INSTITUT D’ETUDES ECONOMIQUES ET
COMMERCIALES (INSEEC), a French « association régie par la loi de 1901 »,
registered under number 312 409 030 00011, whose offices are located 14 rue de
Prony – 75017 Paris – France, represented by Mr. Louis de Fouchier, President,
duly empowered for the purposes hereof, (the “Association”), and Catherine
Lespine, (the “Executive”).

WHEREAS, the Executive is currently the General Manager within the Association;
and

WHEREAS, the Association desires to ensure the Executive’s continued employment
with the Association through March 31, 2014, (the “Retention Date”); and

WHEREAS, in order to help ensure such continued employment, the Association
desires to grant the Executive the Retention Bonus (as defined below) which
shall be payable pursuant to the terms hereof.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Retention Bonus. The Executive shall receive a retention bonus in an amount
of $50,000 (the “Retention Bonus”). The Retention Bonus shall be paid in cash in
United States dollars and will be subject to applicable social security
contributions and income tax.

2. Payment Date. The Retention Bonus will be paid within thirty (30) days of the
Retention Date.

3. Forfeitabilitv of the Retention Bonus. In all cases, to the extent the
Executive voluntarily terminates employment with the Association, for any
reason, or the Executive is terminated by the Association, for any reason, prior
to the Retention Date, the amount due to be paid to the Executive on such
Payment Date shall be forfeited by the Executive.

4. Change in Control. Following a Change in Control, the Retention Bonus will
remain payable on the Payment Date specified in Section – hereof.

A Change in Control is the occurrence of any one or more of the following:

 

  (i) CEC Group ceases to hold, directly or indirectly, the majority of the
voting shares in the Association; or

 

   LOGO [g608289xbrl_ex1048.jpg]   LOGO [g608289xbrl_ex1052.jpg]

 

Page 1 of 3



--------------------------------------------------------------------------------

  (ii) the Association is merged, acquired or consolidated and CEC Group does
not hold, directly or indirectly, the majority of the voting shares in the
surviving entity; or

 

  (iii) the sale, transfer or other disposition of all or substantially all of
the business or assets of the Association.

CEC Group means Career Education Corporation, a Delaware corporation, (“CEC US”)
and all the worldwide legal entities in which CEC US has a majority of the
voting rights, whether directly or indirectly.

5. Confidentiality of Agreement. This Agreement and its terms are confidential
and the Executive agrees not to discuss or disclose the existence or terms of
this Agreement to anyone. Notwithstanding the foregoing, the Association and the
Employee may disclose this Agreement and the terms thereof to the extent
required by applicable law or to the extent necessary to ensure its
enforceability.

6. No Alteration of Employment Status. This Agreement does not alter the nature
of the relationship between the Executive and the Association. Neither this
Agreement nor any retention period stated herein in any way constitute a
contract of employment or a promise of a term of employment of any length.

7. Severability. If any provision of this Agreement is construed to be invalid,
illegal or unenforceable, then the remaining provisions hereof shall not be
affected thereby and shall be enforceable without regard thereto.

8. Social security withholding and income tax. The Association will withhold
from any amount payable under this Agreement all applicable social contributions
as must be withheld pursuant to any applicable law or regulation. French income
tax will be paid by the Executive.

9. Inadmissibility. This Agreement, its execution, and its implementation may
not be used as evidence, and will not be admissible, in any proceeding except
one brought by the Executive or the Association claiming a violation of this
Agreement.

10. Entire Agreement. This Agreement contains the entire agreement and
understanding between the Executive and the Association concerning any of the
matters described herein and therein, and except as specifically provided
herein, supersedes any and all prior agreements, discussions, negotiations,
understandings, and proposals of the parties relating to a retention bonus. The
terms of this Agreement cannot be changed except in a later document signed by
the Executive and an authorized officer of the Association.

11. Controlling Law. This Agreement will be governed by the laws of France. Any
dispute relating hereto shall be subject to the exclusive jurisdiction of the
French courts.

The present agreement has been drafted in French and English. In the event of
disagreement in the interpretation of this agreement or discrepancies between
the two versions, the French version shall prevail.

 

   LOGO [g608289xbrl_ex1048.jpg]   LOGO [g608289xbrl_ex1052.jpg]

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

     INSEEC LOGO [g608289xbrl_ex1052.jpg]      LOGO [g608289xbrl_ex1049b.jpg]

Catherine LESPINE

General Manager

    

Louis de FOUCHIER

President

 

Page 3 of 3